                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ODESSA JONES, as the Personal
Representative of the Estate of JAMES
M. JONES, Deceased;                                         8:18CV178

                   Plaintiff,
                                                             ORDER
      vs.

UNION    PACIFIC                RAILROAD
COMPANY,

                   Defendant.



      IT IS ORDERED:


      1)     Defendant’s application for an award of sanctions in the amount of
$875.50, (Filing No. 25), is granted.


      2)     On or before October 3, 2019, Plaintiff shall pay to Defendant the
amount of $875.50 as sanctions for failing to timely provide a notice authorizing
Odessa Jones to serve as the personal representative for decedent Plaintiff,
James M. Jones.


      3)     Upon receipt of payment, Defendant shall file a notice on the court’s
docket stating the award of sanctions has been satisfied.


      September 19, 2019.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
